At the outset, 
I should like to extend my warmest congratulations 
to Mr. Sam Kutesa on his election as President of 
the General Assembly at its sixty-ninth session. I am 
confident that under his able leadership this session 
will enjoy great success. My appreciation also goes to 
Mr. John William Ashe, President at the sixty-eighth 
session, and Secretary-General Ban Ki-moon for their 
important contributions to the work of our Organization 
over the past year.

This session of the General Assembly takes place as 
we approach the seventieth anniversary of the founding 
of the United Nations. It gives us the opportunity to 
look back on the past almost 70 years of the United 
Nations implementing its mandate to assist nations 
to build a world of peace, security and sustainable 
development, a world where fundamental rights and 
freedoms are respected and promoted. It is also an 
opportunity for in-depth discussions on the formulation 
and implementation of the post-2015 development 
agenda.

This year’s Assembly session is also convened 
against the backdrop of a world landscape that features 
numerous turning points and contrasts. On the bright 
side, increasingly the United Nations is playing better 
its central role in the promotion of the system of 
rules and norms of international law, thus facilitating 
solutions to global challenges, and of the interests of 
peace and development for all nations. Globalization 
and multilayered economic cooperation and linkages 
continue to evolve strongly. Our efforts to realize the 
Millennium Development Goals (MDGs) have brought 
encouraging results in most regions.

We see also a more sombre part, one that paints the 
many daunting challenges the world is facing. The trend 
of cooperation contains risks, while global economic 
recovery is yet to be sustainable. International peace 
and security are being challenged by the negative 
factor of competition and intervention and especially 
by the potential escalation of territorial and sovereignty 
disputes. Ongoing crises and conflicts in the Middle 
East and a number of African countries have inflicted 
major human and material losses and threaten regional 
and international peace and security.

Global challenges remain high on the agenda of the 
international community. Terrorism, the proliferation 

of weapons of mass destruction, nuclear security and 
safety, environmental pollution, depletion of natural 
resources, climate change, natural calamities, epidemics 
and the lack of food and water security are issues of 
primary concern to the international community. They 
require enhanced joint efforts.

Peace and security are prerequisites for sustainable 
development. The United Nations and its Member 
States must live up to their responsibility to strengthen 
international peace and security, prevent potential 
conflicts and find solutions to ongoing hostilities. 
That is an urgent task, but it also requires long-term 
engagement. History has taught us that the paths that lead 
to wars and conflicts lie in obsolete doctrines of power 
politics, of ambitions of domination and imposition, and 
of the threat of force in settling international disputes, 
including territorial and sovereignty disputes.

Viet Nam believes that respect for international 
law is the foundation of peace, security and stability 
for sustainable development. More than ever, Member 
States, big or small, rich or poor, must all respect and 
seriously observe the principles, rules and norms of 
the Charter of the United Nations and international 
law. All nations must renounce the use of force as an 
option in their international relations and instead settle 
all disputes by peaceful means. That is a crucial area 
in which the United Nations represents a powerful 
advance from the League of Nations, and it commands 
greater commitment and effort from Member States.

In that spirit, Viet Nam looks forward to substantive 
progress in the negotiations for a comprehensive, fair 
and long-term solution for peace in the Middle East that 
will ensure the fundamental rights of the Palestinian 
people and the legitimate interests of all parties. We are 
deeply concerned about the escalating violence in Iraq. 
and we support the efforts of the Iraqi Government and 
the international community to stabilize the situation. 
We call for an end to unilateral economic sanctions 
against developing countries and support General 
Assembly resolutions on ending the economic embargo 
against Cuba.

Viet Nam strongly condemns all acts of terror in 
any form, especially the targeting of civilians. We 
support all international efforts and initiatives to 
combat that menace in accordance with international 
law and the United Nations Charter. In addition, we all 
have a stake in economic restructuring, job creation, 
achieving a balanced, inclusive and sustained growth, 
and in maintaining a peaceful and stable environment 
conducive to development.

It is therefore our primary task to complete the 
MDGs and formulate the post-2015 development agenda 
to create added momentum for sustainable development 
in each country and for international economic linkages. 
In that process, the United Nations should focus more 
actions and resources on addressing social injustices 
and inequalities. It should provide stronger support to 
regional and subregional programmes for connectivity, 
poverty reduction, narrowing the development gap 
and building the green economy. That will lay a firm 
and long-term foundation for peace, security and 
development. In so doing, and to adapt itself to a 
constantly changing world, the United Nations must 
accelerate its reform process in a comprehensive, 
balanced, transparent and equal manner in the interests 
of all Member States. The Security Council must be 
reformed in both membership and working methods 
to better respond to global challenges to peace and 
security.

In its national socioeconomic development and in its 
international integration, Viet Nam has always attached 
importance to the roles of multilateral institutions 
and forums, especially that of the United Nations, in 
the areas of international and regional security and 
development. Viet Nam is proud to be an active and 
responsible member of important regional and global 
organizations, such as the Association of Southeast 
Asian Nations (ASEAN), the Non-Aligned Movement, 
the Asia-Pacific Economic Cooperation and the Asia-
Europe Meeting. Viet Nam is doubling its efforts to 
achieve all MDGs and is actively participating in the 
formulation of the post-2015 development agenda.

It is our consistent, principled position to respect 
the sovereignty and territorial integrity of all States and 
to settle international disputes and conflicts, including 
the issue of the East Sea, or South China Sea, by 
peaceful means in accordance with international law, 
including the 1982 United Nations Convention on the 
Law of the Sea. Viet Nam abides by the Declaration 
on the Conduct of Parties in the South China Sea and 
works to ensure an early adoption of the code of conduct 
for parties in the South China Sea.

We support efforts to strengthen the multilateral 
trade system to create fresh momentum for the world 
economy in order to regain sustained growth. Viet Nam 
is willing to join global efforts to enhance economic 


linkages and reform the global economic and trade 
governance towards greater equality, democracy, 
transparency and efficiency.

Viet Nam and other ASEAN member States are 
working hard to establish the ASEAN Community in 
2015 with three pillars: political-security cooperation, 
economic cooperation and social-cultural cooperation. 
That, we believe, will help to build a South-East Asian 
region of peace, stability, cooperation and prosperity 
and to form a regional architecture with ASEAN at the 
centre, founded upon international law and aimed at 
developing common rules and norms for the region.

To contribute to international efforts to enhance 
principles and norms for peace, sustainable 
development and human rights, Viet Nam is playing an 
active and constructive role as a member of the Human 
Rights Council. For the very first time, Viet Nam has 
dispatched its military officers to the United Nations 
peacekeeping mission in South Sudan. Looking 
forward, Viet Nam has presented its candidature for the 
Economic and Social Council for the 2016-2018 term 
and for the Security Council for the 2020-2021 term. 
We count on the valuable support of members.

Peace and development are inseparable companions. 
They complement each other on the path towards a 
prosperous world. We are confident that with political 
will, mutual trust and equality based on international 
law and responsible joint actions, we can build stronger 
partnerships for peace, cooperation and sustainable 
development for all.
